DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “an air inlet passage and an air outlet passage; the air inlet passage and the air outlet passage run through a shielding sleeve, and are distributed on two sides of the shielding sleeve and tangential to the shielding sleeve... the humidity sensing module is fixed on a bottom of an upper cover of the shielding shell, is tightly attached to the upper cover and is fixed with a screw; the air inlet passage penetrates into the shell through the shielding sleeve and is connected with the humidity sensing module; the humidity sensing module is connected with the air outlet passage, and the air outlet passage goes through the shell through the shielding sleeve; the humidity sensing module comprises a fan capable of being controlled through a positive and negative pulse therein; the fan is embedded into the humidity sensing module and encapsulated therein; in case of the positive pulse, the fan rotates positively, the air inlet passage takes air inwards, and the air outlet passage discharges the air; in case of the negative pulse, the fan rotates negatively, the air inlet passage discharges the air, and the air outlet passage takes the air inwards” in combination with all the limitations of claim 1.

Claims 2-7 are dependent on claim 1 and are therefore also allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/FEBA POTHEN/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/2/2021